UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 GLYECO, INC. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 38000P 104 (CUSIP Number) November 28, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (the "Act") or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes.) CUSIP No. 38000P 104 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Mrs. Kathleen FuldMr. Richard S Fuld Jr 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.03% TYPE OF REPORTING PERSON IN Item 1. (a) Name of Issuer GlyEco, Inc. (b) Address of Issuer's Principal Executive Offices 4802 E. Ray Road, Suite 23-196 Phoenix, AZ 85044 Item 2. (a) Name of Person Filing Kathleen Fuld and Richard S Fuld Jr, wife and husband (b) Address of Principal Business Office or, if None, Residence 780 Third Avenue, 28th Floor, New York, NY 10017 (c) Citizenship United States (d) Title of Class of Securities Common Stock (e) CUSIP Number 38000P 104 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) o Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance Company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment Company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with Rule 240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 240.13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group, in accordance with Rule 240.13d-1(b)(1)(ii)(J). If this statement is filed pursuant to Rule 13d-1(c), check this box o Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned by both: (b) Percent of Class: 7.03% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote 0 (ii) shared power to vote or to direct the vote (iii) sole power to dispose or to direct the disposition of 0 (iv) shared power to dispose or to direct the disposition of Mrs. Kathleen Fuld is the record owner of 1,520,000 shares.Mr. Richard S Fuld Jr does not hold any ordinary shares and has right to acquire 240,000 ordinary shares upon exercise of options within 60 days after the date of this Schedule 13G.Mrs. Kathleen Fuld and Mr. Richard S Fuld Jr are wife and husband, and Mr. Richard S Fuld Jr may be deemed to share beneficial ownership of the 1,520,000 ordinary shares held by Mrs. Kathleen Fuld. Item 5.
